Citation Nr: 1243278	
Decision Date: 12/18/12    Archive Date: 12/27/12

DOCKET NO.  07-17 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).  

2.  Entitlement to a rating in excess of 10 percent for right knee degenerative joint disease.  

3.  Entitlement to a rating in excess of 10 percent for left knee degenerative joint disease.  

4.  Entitlement to an effective date earlier than October 6, 2005, for the grant of service connection for right knee degenerative joint disease.  

5.  Entitlement to an effective date earlier than October 6, 2005, for the grant of service connection for left knee degenerative joint disease.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to January 1971.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO).  

In November 2010, the Board, in pertinent part, remanded the Veteran's claim of entitlement to service connection for a right and left knee disability in accordance with 38 C.F.R. § 3.156(c)(1).  In April 2011, the RO/Appeals Management Center (AMC) granted service connection for right and left knee degenerative joint disease, rated 10 percent disabling, effective October 6, 2005.  The RO/AMC (erroneously) indicated that the April 2011 decision was a partial grant of the benefits sought on appeal.  Nonetheless, the matter of a rating in excess of 10 percent for right and left knee degenerative joint disease is before the Board, and the Board has recharacterized these issues as listed on the title page.  

The issues of entitlement to service connection for an acquired psychiatric disability, to include PTSD, and an effective date earlier than October 6, 2005, for the grant of service connection for a right and left knee disability, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The Veteran's right knee disability is manifested by x-ray evidence of mild to moderate degenerative joint disease with range of motion from 0 to 135 degrees without pain on active motion.  

2.  Throughout the appeal period, resolving all reasonable doubt in the Veteran's favor, the Veteran's right knee has been manifested by no more than slight instability; moderate instability, compensable limitation of motion including on repetition, ankylosis, or dislocation are not shown.  

3.  The Veteran's left knee disability is manifested by x-ray evidence of mild to moderate degenerative joint disease with range of motion from 0 to 130 degrees without pain on active motion.  

4.  Throughout the appeal period, resolving all reasonable doubt in the Veteran's favor, the Veteran's left knee has been manifested by no more than slight instability; moderate instability, compensable limitation of motion including on repetition, ankylosis, or dislocation are not shown.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for right knee degenerative joint disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260, 5261 (2012).  

2.  The criteria for a separate 10 percent disability rating for right knee instability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.6, 4.7, 4.71, 4.71a, Diagnostic Code 5257 (2012).  

3.  The criteria for a rating in excess of 10 percent for left knee degenerative joint disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260, 5261 (2012).  

4.  The criteria for a separate 10 percent disability rating for left knee instability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.6, 4.7, 4.71, 4.71a, Diagnostic Code 5257 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran's claims arise from his disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's service treatment records and postservice VA treatment records have been obtained.  The Board notes that the Veteran's Virtual VA eFolder is an extension of the paper file and has been reviewed.  He has not indicated that there are any additional records that VA should seek to obtain on his behalf.  

In November 2012, the Veteran's representative questioned the adequacy of VA joint examination (and addendum reports) in November 2010, January 2011, April 2011, and May 2011, afforded the Veteran regarding his service-connected right and left knee disabilities.  Specifically, the Veteran's representative contends that the November 2010 examination report was contradictory as to findings of instability of the right and left knee, and that the May 2011 addendum report was also inconsistent with the findings of the November 2010 examination report.  In addition, the Veteran's representative maintains that the addendum reports were not performed by a physician or an orthopedist.  

In regards to the Veteran's representative's contentions, inasmuch as the decision below resolves reasonable doubt in the Veteran's favor and grants a separate 10 percent rating for instability of the right and left knee.  As such, the Board finds the November 2010 VA examination report to be adequate.  In addition, it appears that the November 2010 VA examination was conducted by a registered nurse, and the May 2011 addendum report was conducted by a physician's assistant.  Notably, the November 2010 Board remand instructions did not request that the examination be conducted by a physician or an orthopedist (as the representative appears to suggest).  Moreover, the examiner, even if a registered nurse practitioner, is a medical professional who is deemed competent to examine for, and report, the findings required for rating knee disability.  A registered nurse practitioner is one who, by definition, has "advanced education and clinical training in a specialized are of health[]care . . . [and] can diagnose, prescribe, and perform procedures."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1294 (30th ed. 2003).  Nothing in the examination report (except for findings regarding instability, which, as addressed above, the Board is resolving in the Veteran's favor) suggests that the examiner was not competent to perform the required examination and testing.  Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (holding that VA may satisfy its duty to assist by providing a medical examination conducted by someone, specifically referring to a nurse practitioner, who is able to provide "competent medical evidence" under 38 C.F.R. § 3.159(a)(1)); see also Rizzo v. Shinseki, 580 F.3d 1288, 1291 (Fed. Cir. 2009).  Other than the findings regarding instability, the representative has not identified any specific finding that is alleged to be inadequate, or lacking, but necessary for rating.  In addition, review of the examination report reveals a thorough examination was conducted, with necessary clinical findings, and with solicitation of the Veteran's complaints of his symptomatology.  Hence, the Board concludes that the November 2010 examination, and the May 2011 addendum report, were adequate and substantially complied with the November 2010 Board remand instructions.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes); see also Dyment v. West, 13 Vet. App. 141 (1999) ( a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where there is substantial compliance with the Board's remand instructions).  

Therefore, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and no further assistance to develop evidence is required.  

Legal Criteria and Analysis

The Veteran seeks higher ratings for his service-connected right and left knee disabilities.  Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.  Where, as here, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Thus, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).  

In an April 2011 rating decision, the Veteran was granted service connection for degenerative joint disease of the right and left knee, and assigned 10 percent disability ratings for each knee under Diagnostic Code 5003, effective from October 6, 2005.  

The Veteran reports that his right and left knee disabilities are manifested by symptoms of chronic pain, stiffness, crepitus, swelling, tenderness to touch, and weakness.  The evidence shows that his symptoms of the right and left knee include instability and degenerative changes.  Therefore, the Board finds it is more appropriate to rate the Veteran's right and left knee disabilities under Diagnostic Codes 5257 and 5003.  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code should be upheld if it is supported by explanation of evidence).  

Under Diagnostic Code 5257, slight recurrent subluxation or lateral instability warrants a 10 percent evaluation.  A 20 percent evaluation requires moderate recurrent subluxation or lateral instability, and a 30 percent evaluation is warranted for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  

Degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Id.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  

The diagnostic codes that focus on limitation of motion of the knee are Diagnostic Codes 5260 and 5261.  Normal range of motion of the knee is extension to zero degrees and flexion to 140 degrees.  See 38 C.F.R. § 4.71a, Plate II.  
Under Diagnostic Code 5260, a 10 percent rating will be assigned for limitation of flexion of the leg to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the leg to 30 degrees; and a 30 percent rating will be assigned for limitation of flexion of the leg to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Under Diagnostic Code 5261, a noncompensable rating will be assigned for limitation of extension of the leg to 5 degrees; a 10 percent rating will be assigned for limitation of extension of the leg to 10 degrees; a 20 percent rating will be assigned for limitation of extension of the leg to 15 degrees; a 30 percent rating will be assigned for limitation of extension of the leg to 20 degrees; a 40 percent rating will be assigned for limitation of extension of the leg to 30 degrees; and a 50 percent rating will be assigned for limitation of extension of the leg to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

As noted above, the Veteran is currently in receipt of a 10 percent disability rating for degenerative joint disease under Diagnostic Code 5003.  Following a review of the record, the Board finds that there is sufficient evidence as to warrant the assignment of a separate 10 percent disability evaluation for right and left knee instability throughout the appeal period.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5257.  

A May 2005 VA treatment record notes the Veteran's request for a cane for his knee pain.  A June 2005 VA physical therapy record notes he was measured and fit for a cane.  In addition, a January 2008 record notes the Veteran's complaint of falling after his right knee gave out.  However, a December 2009 VA rheumatology record found on physical examination there was no evidence of right knee instability.  Moreover, at his November 2010 VA examination, while the examiner noted the Veteran's joint symptoms included instability, on physical examination there was no evidence of instability of the right or left knee.  The Veteran also provided a competent and credible account of using a cane and braces for his knees only on an intermittent, but frequent, basis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Furthermore, in a May 2011 VA examination addendum report, it was stated that there was no evidence of any instability of either the right or the left knee on examination in November 2010.  In light of the above and other medical and lay evidence of record, the Board finds that the Veteran's right and left knee instability has been, at most, slight.  As such, the Board finds that a separate 10 percent disability evaluation, but no more, is warranted for right and left knee instability.  

For an increase based upon limitation of motion, the evidence must minimally establish that the Veteran's right and/or left knee disability is manifested by flexion limited to 30 degrees (Diagnostic Code 5260), and/or by extension limited to 15 degrees (Diagnostic Code 5261).  Following a review of the record, the Board finds that an increase based upon limitation of motion of the right or left knee is not met.  The Veteran's range of motion during the November 2010 VA examination was 0 to 135 degrees for the right knee without pain on active motion, and 0 to 130 degrees for the left knee without pain on active motion.  Such findings do not meet the requirement for an increase under either Diagnostic Code 5260 or Diagnostic Code 5261.  Notably, there is no other evidence of record during the appeal period providing range of motion findings so as to warrant their consideration under Diagnostic Codes 5260 and 5261.  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the United States Court of Appeals for Veterans Claims (Court) clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where pain is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); Cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Court in Mitchell explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

During the November 2010 VA examination, the Veteran complained that his right and left knee disabilities caused severe flare-ups.  The examiner noted that there was no additional limitation of the right or left knee due to repetitive range of motion and the examiner had considered pain when testing the Veteran's range of motion.  The Veteran did complain that his function was affected during flare-ups during the November 2010 VA examination.  However, there is no evidence to even suggest that a separate disability evaluation based on limitation of motion due to flare-ups or decrease in function would be warranted for the right or left knee as there is no evidence that such would result in a limitation of flexion to 45 degrees or worse.  In addition, the Veteran's extension has been normal throughout the appeal period and there is no indication that extension would be affected by functional loss.  Therefore, a separate evaluation rating based on functional impairment is not warranted.  

In an effort to afford the Veteran the highest possible disability ratings for his right and left knee disabilities, the Board has considered the disabilities under all potentially appropriate diagnostic codes.  The Veteran has never demonstrated or been diagnosed with ankylosis of the knee, dislocated semilunar cartilage, symptomatic removal of semilunar cartilage, impairment of the tibia and fibula, or genu recurvatum (hyperextended knee).  Therefore, 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5259, 5262, and 5263 are not for application.  

In sum, the Board finds that the preponderance of the evidence is against a disability rating greater than 10 percent for instability and separate rating of 10 percent for right and left knee degenerative joint disease.  

Extraschedular Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

In this case, the Board finds that the rating criteria considered in this case reasonably describe the Veteran's disability level and symptomatology.  Although the November 2010 VA examination report reflects that the Veteran's right and left knee disabilities would impact his occupational activities due to decreased mobility, problems with lifting and carrying, difficulty reaching, weakness or fatigue, decreased strength, and pain, the Veteran has not described any unusual or exceptional features associated with his right and left knee disabilities that cannot be evaluated under the rating schedule, and he is currently employed.  The assigned schedular evaluation for the service-connected right and left knee disabilities are therefore adequate to evaluate the disabilities, and referral for consideration of extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).  

Lastly, the Court has held that a claim for a total disability evaluation based on individual unemployability (TDIU) is part of an increased rating claim when such TDIU claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, in this case, as noted above, the Veteran is employed and on that basis a claim for TDIU is not raised.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  





ORDER

A rating in excess of 10 percent for degenerative joint disease of the right knee is denied.  

A separate 10 percent evaluation for right knee instability is granted, subject to law and regulations governing the effective date of an award of monetary compensation.  

A rating in excess of 10 percent for degenerative joint disease of the left knee is denied.  

A separate 10 percent evaluation for left knee instability is granted, subject to law and regulations governing the effective date of an award of monetary compensation.  


REMAND

In May 2011 correspondence, the Veteran submitted a statement expressing disagreement with the effective date assigned for the grant of service connection for degenerative joint disease of his right and left knee disabilities in the April 2011 rating decision.  The Board accepts the May 2011 statement as a Notice of Disagreement with the April 2011 rating decision.  See 38 C.F.R. § 20.201.  However, the RO has not issued the Veteran a Statement of the Case (SOC) with respect to these two claims.  Under the circumstances, the Board has no discretion and is obliged to remand these issues to the RO for the issuance of a SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  

With regard to the Veteran's claim for a psychiatric disability, the Board notes that the issue was previously remanded by the Board in November 2010, in pertinent part, to schedule him for a psychiatric examination to determine whether he had a psychiatric disability, to include PTSD, that was related to or had its onset in service.  He was afforded a VA psychiatric examination in November 2010.  The examiner concluded that the Veteran did not warrant a diagnosis of a psychiatric disability.  However, the examiner did not address a September 2008 VA primary care evaluation report that noted the Veteran's complaint of feeling depressed, and depression screen testing that was suggestive of moderate depression.  In addition, a June 2011 VA primary care report notes depression screen testing was positive.  In light of the foregoing evidence, it remains unclear whether or not the Veteran actually has a psychiatric disability, and he should be afforded another examination that is based on the relevant facts and considers the entire record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008) (the relevant focus is not on whether the clinician had access to the claims file, but instead on whether the clinician was "informed of the relevant facts" in rendering a medical opinion).  

Finally, as the Veteran's claims file is being returned to the RO, the file should be updated to include VA treatment records dated since January 2012.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, the case is REMANDED for the following action:

1. The RO must issue a Statement of the Case with respect to the Veteran's claims of entitlement to an earlier effective date for the grant of service connection for his right and left knee disabilities.  The SOC must include notification of the need to timely file a substantive appeal to perfect appellate review of the issues.  

2. The RO should associate with the claims file, either physically or electronically, VA treatment records pertaining to the Veteran that are dated from January 2012.  Any additional pertinent records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.  

3. After the above has been completed, the RO should schedule the Veteran for a psychiatric examination to determine the nature, onset and etiology of any acquired psychiatric disability found to be present, to include PTSD.  The claims folder should be made available to and reviewed by the examiner, who should record the full history of the disability, including the Veteran's report of his symptoms.  All indicated studies should be performed and all findings should be reported in detail.  Thereafter, the examiner must opine as to whether it is at least as likely as not that the Veteran has a psychiatric disability that is related to or had its onset in service.  

The examiner must also opine as to whether it is at least as likely as not that any psychiatric disability found to be present was caused or aggravated by his service-connected physical disabilities.

The examination report should reflect consideration and analysis of all evidence of record, medical and lay, including (a) the Veteran's competent account of symptomatology; (b) a September 2008 VA primary care evaluation report; (c) the November 2010 VA examination report; (d) a June 2011 VA primary care report; and any other evidence of record deemed relevant.  All findings and conclusions should be supported by a complete rationale and should be set forth in a legible report.  

4. The RO should then review the expanded record and readjudicate the matters on appeal.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and afforded an opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


